Citation Nr: 1544764	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  04-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic fatigue, to include as a chronic disability resulting from an undiagnosed illness. 
 
2. Entitlement to service connection for headaches, to include as a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to January 1994, including in the Southwest Asia Theater of Operations from September 1990 to April 1991.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims. 

The claims were remanded by the Board in June 2007, September 2010 and March 2012 to the RO (via the Appeals Management Center (AMC)) for additional development and to address due process concerns.  In June 2007, the Board instructed the AMC to verify the Veteran's dates of service in Southwest Asia Theater of Operations, obtain outstanding records of pertinent treatment, obtain records and documents associated with the Veteran's Social Security Administration  (SSA) disability benefits award, and provide the Veteran with VA examination to determine the nature and etiology of his claimed conditions. 

In September 2010, the Board found that the February 2010 and April 2010 VA examination report failed to provide sufficient information for adjudicating the Veteran's claims, and the matters were remanded to obtain new VA examinations. The Board again remanded the matters in March 2012 to obtain another VA examination and a supplemental VA medical opinion on the etiology of the Veteran's claimed conditions as well as obtain any outstanding records of pertinent treatment.  

These issues, along with the issue of service connection for sleep disturbances, were the subject of a September 2013 Board decision.  However, a March 2015 United States Court of Appeals for Veterans Claims (Court) decision vacated that Board decision, as to the issues of service connection for fatigue, and headaches.  As such, these two issues now return before the Board.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is warranted in this case.  Reviewing the Court's March 2015 order, as to the issue of service connection for headaches, the Court indicated that the Board erred in finding that the Veteran's headaches were a clinically diagnosed illness.  In the prior Board decision, the Board found that a September 2011 VA examination which diagnosed "headaches", and a December 2012 VA examination report which diagnosed the Veteran with a "headache disorder", were diagnoses; the Court disagreed that the Board supplied adequate reasons and bases as to why they made the decision that "headaches" was a diagnosis as opposed to a symptom of an undiagnosed illness.  The Board finds, therefore, that this issue must be remanded in order that a comprehensive VA examination may be undertaken, which can adequately assess whether the Veteran has headaches as a symptom of another disability, service connected or not, or whether the Veteran has a distinctive diagnosis of headaches, such as migraine or tension headaches, or whether the Veteran has a symptom of headaches that is unattributable to any diagnosed disability. 

Reviewing the Court's March 2015 order as to the issue of fatigue, the Court specifically indicated that a remand was required, as the Board failed to consider the Veteran's fatigue claim as secondary to his service connected mental disorder.  As such, the Board finds this issue must be remanded in order that a VA examination may be conducted which specifically addresses the Veteran's fatigue claim, and whether the Veteran may have fatigue related to another service connected disability, to include medication prescribed for a disability, or whether it may be a separate illness.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any headaches or fatigue, from 2013 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing both his claimed headache and claimed fatigue disabilities.  All indicated tests and studies are to be performed, to specifically include neurological testing.  A complete history should be elicited from the Veteran.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to identify any currently disability manifested by either headaches or fatigue.   For each disability identified, the examiner should offer an opinion, as to any such disability diagnosed, as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that such disability is:

(a) etiologically related to service, or
(b) secondary to, or aggravated by, any service connected disability. 
The examiner should specifically comment on whether all of the Veteran's complaints and symptoms of headaches and fatigue can be attributed to a specific diagnosed condition or are manifestation of an undiagnosed illness. Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




